In an action to recover damages for breach of a contract to supply heating oil, and for other relief, the appeal is from an order of the City Court of Mount Vernon denying appellant’s motion for an order directing the respondent to submit to a further examination before trial with respect to items concerning assignment of the respondent’s cause of action to his insurance carrier. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.